*200OPINION ON REHEARING
By the Court,
Thompson, J.:
On the appeal of this case we reversed an order of the district court granting summary judgment to C. H. Masland and Sons in an action commenced by Charles and Theresa Cardinal to cancel a deed of trust and recover partnership real property sold to Masland under foreclosure sale. Cardinal v. C. H. Masland & Sons, 87 Nev. 224, 484 P.2d 1075 (1971), two justices dissenting. We granted rehearing to reconsider that holding. A majority of this court is now of the view that the district court order granting summary judgment should be affirmed for the reasons expressed in the dissenting opinion on appeal. Accordingly, we overrule our opinion on appeal, and affirm the order of the district court granting summary judgment.
Batjer and Mowbray, JJ., concur.
Chief Justice Zenoff and Justice Gunderson adhere to the majority opinion on appeal except that the remand for a new trial should not have been limited to the sole issue of ratification.
Zenoff, C. J., and Gunderson, J.